Title: To Thomas Jefferson from Charles Magill, 19 March 1781
From: Magill, Charles
To: Jefferson, Thomas



Sir
Head Quarters Parsons Iron Works Gilford County March 19th. 1781

A favourable opportunity offering on the 16th Inst. I gave your Excellency the exactest account of the general Engagement the day before that could be collected from the different Corps engaged, and what I was an Eye witness of. I have now the additional Satisfaction to inform your Excellency that the Enemys loss is much more considerable than at first expected. Their movements since have plainly evinced it. They have nothing but the ground to boast of, and that Lord Cornwallis thought prudent to leave Yesterday, and take the road towards Salisbury. Colo. Lees Legion have march’d towards the Enemy to day. Should his Lordship retreat, by hanging upon his rear the British will be exceedingly gall’d.

I am sorry to inform your Excellency that a number of the Virginia Militia have sully’d the Laurels reap’d in the Action by making one frivolous pretence and another to return home. A number have left the Army very precipitately. The best Men from Augusta and Rockbridge have been foremost on this occasion. Should nothing decisive take place in a few Days my Service in this quarter can easily be dispens’d with. Sorry I am that it has not been in my Power to render a greater. I have the honor to be Your Excellencys Most Obedient Humble Servt,

Chas Magill


P.S. Since writing the above an account is received from Doctor Wallace who went in with a Flag to dress the Wounded that Genl. OHara, who commanded the Brigade of Guards, with several other Officers of distinction are Mortally Wounded. Tarlton has lost two of his Fingers, and Lord Cornwallis had three Horses kill’d under him. Our Wounded in their hands are about Seventy five.
CM

